United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 2, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-41236
                         Summary Calendar



LEON LEE SAMMONS,

                                    Petitioner-Appellant,

versus

DOUGLAS DRETKE, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6-02-CV-33
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Leon Lee Sammons, Texas prisoner # 896479, was convicted of

aggravated robbery by a jury and sentenced to 60 years in prison.

Sammons appeals the district court’s denial of his 28 U.S.C.

§ 2254 application.   Sammons argues that the prosecutor commented

on his decision not to testify.   Assuming that the argument was

a comment on Sammons’s failure to testify, the comment must be

viewed in the context of the trial and reversal is not warranted

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41236
                                 -2-

unless the improper comment had a "clear effect on the jury."

United States v. Montoya-Ortiz, 7 F.3d 1171, 1179 (5th Cir.

1993).   Curative instructions are considered in analyzing whether

an improper remark constitutes reversible error.      See United

States v. Anchondo-Sandoval, 910 F.2d 1234, 1237 (5th Cir. 1990).

The trial court sustained the objection to the argument and

instructed the jury to disregard it.    Juries are presumed to

follow the instructions of the court.      See Zafiro v. United

States, 506 U.S. 534, 540-41 (1993).    Additionally, the evidence

of Sammons’s guilt is overwhelming.    Sammons has not shown that

the district court erred in concluding that the state court’s

denial of relief on this issue was contrary to clearly

established federal law or was based on an unreasonable

determination of the facts.   28 U.S.C.    § 2254(d); Williams v.

Taylor, 529 U.S. 362, 409 (2000); Beazley v. Johnson, 242 F.3d

248, 255 (5th Cir. 2001).

     Sammons moves for the appointment of appellate counsel.

Sammons represented himself adequately in having this court grant

his motion for a certificate of appealability (COA).     His brief

on the issue of the prosecutor’s comment regarding his failure

to testify is more than adequate in presenting the claim.

See Schwander v. Blackburn, 750 F.2d 494, 502 (5th Cir. 1985).

Sammons’s motion for the appointment of counsel is DENIED.

     AFFIRMED; MOTION DENIED.